Title: To Thomas Jefferson from John Bondfield, 14 February 1789
From: Bondfield, John
To: Jefferson, Thomas



Sir
Bordeaux 14 fevr 1789.

There are Cases werein Spite of all Opossion means permiting forces our restrictions.
The Number of Unfortunate American Seamen in this City drove to dispair by the want of every Necessary calls for publick assistance. The Number of Shipwrecks that have lately happend has sent great numbers of distrest men to apply for relief. A State of Bankruptcy in Trade is not more horid than the Crys of a distrest Multitude calling on their parent Country for food under like Urgent Need. I hold myself bound not to permit true American Subjects to suffer where real want calls for Succor and have advanct to the Captains of Vessels now at this Port bound to America Provisions and Stores for their Support, the Captains Consenting to take them free of ship Money. This has drawn me into disbursments too heavy for to be solely at my charge. I would have drawn directly on the Governors of the States to which the ships are bound, but on reflection I esteem it my duty to submit these my advances to your Consideration supposing it may rest with you to supply these Contingent Charges which are indispensable and would lay merely on me as a private Individual.
Here are Arrived many Vessels from America with wheat, flour, Tobacco and one with Beef Butter &c. This will I am perswad’d give pleasure to administration by seeing that their Efforts to engage the Trade of the United States to take this Channel.
I cannot flatter you with appearances favorable to france in our Exports from hence to America. The produce of all the Cargoes Imported going to discharge the American Imports of British  Manufactories. This to America is imaterial but to france it changes the ballance. A plan might be fallen upon that would effectualy strike at the Root of British Influence. This requires something more than Indulgences. An Exertion of Capital would be required which the present State of the finances in france cannot admit. England to support her manufactories the late War gave orders to Brook Watson new member for the City of London to purchase two hundred Thousand pounds Sterlg. of British Woollens to sooth the Crys and orderd him to send them as on his Account to Quebec &c. to be sold for what they could fetch. This was a National sacrifice but it kept up the chain that would have broke but from that Succor. France has made an apparent sacrifice by taking of her Duties on Brandys Exported but to Crush the Consumption of Rum in United States and give a full Vente to her Brandy could administration be brought to support an advance of 5000 pipes of Brandy for three years to be sent by private Merchants as for their Account to be sold in America at a rate that would admit of every Innkeeper to retail as low as Rum. The tast would insensibly become so predominant that not a puncheon of Canadian Rum would be sold. This advance would not be a sacrifice of capital but only tempory and posibly without loss. 5000 puncheons at 200₶⅌ pipe = 1,000,000₶. This would create a vente of at least five times that quantity consequently decrease so much of the annual Import from Jamaica &c. of Rum and Molass’s all which would be paid to france in flour, wheat, Tobacco, Rice, Lumber, Skins, Oil and other produce.This you See requires a Ministerial Support. A private Merchant cannot attempt to operate so deep in a line that has not in view private advantages. Great openings offer but time must bring about the Change. Twenty Thousand hhds. Tobacco Imported annualy into this Kingdom might be paid in produce of the Kingdom. It only requires a Steddy chain to cary the plan into Execution, and that the parties Employd Act with Integrity and inteligence. A Mutual Navigation on a Mutual Exchange of Produce might take place. All foreign Interest herein would be Excluded.
Our Brandys at the common Standard may be landed in America at from 30 à 32₶ ⅌Gallon. The Consumption of spirits in America exceeds 40,000 pipes ⅌ ann. Suppose one half of Brandy is 20,000 pipes @ 200₶4,000,000₶. the Shipments from france to be made by a respectable merchant as for his Account to the Six Capital Ports of Boston, New York, Philadelphia, Baltimore, Richmond and Charleston, the proceeds of the Sales to be remitted to  an Agent resident at Philadelphia who, should pay the Bills of the purchasers and Shippers of the Tobacco bought in Virginia.
This plan is on a large Scale but on a Scale that is Built on assurance of National Interest. The weight rests on the advance of the needful Capital and persons of Integrity to entrust the conducting.
I am in this an American Establisht in france who view my Objects thro an optic fram’d for this particular Conection. Other nations seek their National advantages, thus the great chain finds her counterpoise.By the Arret de Councel du 23 Nov. for granting the Bounty on flour and grain Imported from the United States Express that to be entitled to receive the Bounty the Grain or flower must be accompanied with a Certificate signd by the Magistrate of the Port of Export. Our Director of the Domaine has given to understand that unless such Certificate is produced the Bounty will not be paid. This has alarmed the Merchants interested in the Imports and have desired me to write you that not being previously advised of the form prescribed it is probable the vessels will have only the Papers Accustomary say their Clearances and Registers, and that in the late arret granting Bounty on Grain Imported from Ports in Europe the Certificate here printed is not required. They hope that should the Director objet to their partaking of the Bounty, that the difficulty will be removd. With due respect I have the Honor to be Sir Your most Obed. Servant,

John Bondfield

